NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30243

                Plaintiff-Appellee,             D.C. No. 1:18-cr-00025-SPW-1

 v.
                                                MEMORANDUM*
JAMES N. NEVELS III,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      James N. Nevels, III, appeals from the district court’s order denying his

motion for compassionate release pursuant to 18 U.S.C § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see

United States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Nevels contends that the district court abused its discretion by denying

compassionate release because the relevant factors, particularly his low level of

dangerousness to the community and his physical and mental condition, weighed

in favor of release. He also argues that the district court failed to explain

adequately its decision to deny relief. These claims are unavailing. The district

court acknowledged Nevels’s medical conditions and rehabilitative efforts, but

nevertheless concluded that compassionate release was not warranted because

Nevels’s medical conditions were well-managed, he had been vaccinated, his

Guidelines range was unchanged by the amendment to 18 U.S.C. § 3553(f), and

reducing his 15-year sentence to less than four years would denigrate the

seriousness of his offense and undermine respect for the law. The court did not

abuse its discretion in reaching this conclusion, see United States v. Robertson, 895

F.3d 1206, 1213 (9th Cir. 2018) (district court abuses its discretion only if its

decision is illogical, implausible, or unsupported by the record), and it sufficiently

explained its decision, see Chavez-Meza v. United States, 138 S. Ct. 1959, 1965

(2018).

      AFFIRMED.




                                           2                                    21-30243